Citation Nr: 1631738	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-11 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to an effective date earlier than January 21, 2000 for the award of service connection for chloracne.

2.  Entitlement to an initial disability rating in excess of 10 percent for chloracne.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970 in the United States Army.  His medals and badges include the Bronze Star Medal, First Oak Leaf Cluster, with "V" Device, the Combat Infantryman Badge, and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In the December 2009 rating decision on appeal, the RO implemented the Board's June 2009 award of service connection for chloracne and assigned a 10 percent rating, effective January 23, 2001.  The Veteran disagreed with both the rating assigned and the effective date for service connection, and the present appeal ensued.  

In a subsequent rating decision of March 2015, the RO awarded an earlier effective date of January 21, 2000 for the award of service connection for chloracne.  The Veteran submitted a letter in reply, stating that he was still not satisfied with the effective date assigned for his disability.  The RO re-certified the claim for an earlier effective date, as well as the claim for a higher rating, to the Board.  Thus, both claims remain in appellate status.



FINDING OF FACT

In June 2016, prior to the promulgation of a decision in this appeal, the Board received notification through the First Notice of Death (FNOD) Program that the Veteran died in May 2016.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


